As defendant failed to controvert his predicate felony status at the predicate felony hearing, any question concerning whether his New Jersey conviction for possession of a controlled dangerous substance with intent to distribute is equivalent to a felony conviction in New York is unpreserved for appellate review as a matter of law (People v Perez, 203 AD2d 123, 124, lv denied 83 NY2d 970). In any event, based upon the record before this Court, the relevant New Jersey statute (NJ *477Stat Annot § 24:21-19 [a] [1]) is equivalent to criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), a class B felony (see, People v Muniz, 74 NY2d 464, 467-468). Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.